DETAILED ACTION
Allowable Subject Matter
Claims 15-19 and 35-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 15, while light emitting devices including a light emitting element; and a lens comprising a cover part and a light-shielding part, wherein the cover part comprises: a lens part, a connection part; and a plurality of flange parts, the lens part and the connection part define a recess having an opening facing downward, the lens part defines a bottom surface of the recess, the plurality of lateral side walls define lateral surfaces of the recess, which define the opening of the recess, the recess is formed inward of the plurality of flange parts, the lens part, the plurality of flange parts, and the connection part are formed of a thermosetting first resin and continuous to one another, the light-shielding part covers a plurality of lateral end surfaces and an upper surface of each of the plurality of flange parts, and the light-shielding part is disposed in contact with and around a perimeter of outer lateral surfaces of the plurality of lateral side walls, the light-shielding part is a one-piece member, the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part, the light emitting element is spaced apart from the lens part and the connection part such that an air gap is present between the light emitting element and both the lens part and the connection part, and a distance between the bottom surface of the recess and an upper surface of the light emitting element is smaller than a distance between the connection part and side surfaces of the light emitting element, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light emitting device, as disclosed in claim 15 above, wherein the lens part having a plurality of lateral sides; the connection part constituting a plurality of lateral side walls each extending downward from a respective one of the plurality of lateral sides of the lens part; and the plurality of flange parts each extending outward from a lower-end portion of a corresponding one of the plurality of lateral side walls; the light-shielding part is formed of a thermosetting second resin having a greater light- absorptance or a greater light-reflectance than the thermosetting first resin

Claims 18, 35, 38 and 41-43 are allowed for being dependent on the allowed claim 15. 

With regard to claim 16, while light emitting devices having a light emitting element; and a lens comprising a cover part and a light-shielding part, wherein the cover part comprises: a lens part, a connection part and a plurality of flange parts; the lens part and the connection part define a recess having an opening facing downward, the lens part defines a bottom surface of the recess, the lens part, the plurality of flange parts, and the connection part are formed of a thermosetting first resin and continuous to one another, the plurality of flange parts each have a thickness in a range of 5 pm to 30 pm, the light-shielding part covers a plurality of lateral end surfaces and an upper surface of each of the plurality of flange parts, and the light-shielding part is disposed in contact with and around a perimeter of outer lateral surfaces of the plurality of lateral side walls, the light- shielding part is a one-piece member, the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part, the light emitting element is spaced apart from the lens part and the connection part such that an air gap is present between the light emitting element and both the lens part and the connection part, and a distance between the bottom surface of the recess and an upper surface of the light emitting element is smaller than a distance between the connection part and side surfaces of the light emitting element, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light emitting device, as disclosed in claim 16 above, the lens part having a plurality of lateral sides; the connection part constituting a plurality of lateral side walls each extending downward from a respective one of the plurality of lateral sides of the lens part; and the plurality of flange parts extending outward from a lower-end portion of a corresponding one of the plurality of lateral side walls; the light-shielding part is formed of a thermosetting second resin having a greater light- absorptance or a greater light-reflectance than the thermosetting first resin

Claims 36, 39 and 44-46 are allowed for being dependent on the allowed claim 16. 

With regard to claim 17, while light emitting devices having a light emitting element; and a lens comprising a cover part and a light-shielding part, wherein the cover part comprises: a lens part, a connection part; the lens part and the connection part define a recess having an opening facing downward, the lens part defines a bottom surface of the recess, the plurality of lateral side walls define lateral surfaces of the recess, which define the opening of the recess, the lens part and the connection part are formed of a thermosetting first resin and continuous to each other, the light-shielding part is disposed in contact with and around a perimeter of outer lateral surfaces of the plurality of lateral side walls, the light-shielding part is a one-piece member, and, the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part, the light emitting element is spaced apart from the lens part and the connection part such that an air gap is present between the light emitting element and both the lens part and the connection part, and a distance between the bottom surface of the recess and an upper surface of the light emitting element is smaller than a distance between the connection part and side surfaces of the light emitting element, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light emitting device, as disclosed in claim 17 above, wherein the lens part having a plurality of lateral sides; and the connection part constituting a plurality of lateral side walls each extending downward from a respective one of the plurality of lateral sides of the lens part; the light-shielding part is formed of a thermosetting second resin having a greater light- absorptance or a greater light-reflectance than the thermosetting first resin

Claims 19, 37, 40 and 47-49 are allowed for being dependent on the allowed claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875